Name: Commission Regulation (EC) No 1726/2002 of 27 September 2002 determining the extent to which applications lodged in September 2002 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  European construction;  Europe;  animal product
 Date Published: nan

 Avis juridique important|32002R1726Commission Regulation (EC) No 1726/2002 of 27 September 2002 determining the extent to which applications lodged in September 2002 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania can be accepted Official Journal L 260 , 28/09/2002 P. 0026 - 0027Commission Regulation (EC) No 1726/2002of 27 September 2002determining the extent to which applications lodged in September 2002 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1898/97 of 29 September 1997 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for by Council Regulations (EC) No 1727/2000, (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 and repealing Regulations (EEC) No 2698/93 and (EC) No 1590/94(1), as last amended by Regulation (EC) No 1006/2001(2), and in particular Article 4(5) thereof,Whereas:(1) The applications for import licences lodged for the fourth quarter of 2002 are, in the case of some products, for quantities less than or equal to the quantities available and can therefore be met in full, but in the case of other products the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution.(2) The surplus to be added to the quantity available for the following period should be determined.(3) It is appropriate to draw the attention of operators to the fact that licences may only be used for products which comply with all veterinary rules currently in force in the Community,HAS ADOPTED THIS REGULATION:Article 11. Applications for import licences for the period 1 October to 31 December 2002 submitted pursuant to Regulation (EC) No 1898/97 shall be met as referred to in Annex I.2. For the period 1 January to 31 March 2003, applications may be lodged pursuant to Regulation (EC) No 1898/97 for import licences for a total quantity as referred to in Annex II.3. Licences may only be used for products which comply with all veterinary rules currently in force in the Community.Article 2This Regulation shall enter into force on 1 October 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 September 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 267, 30.9.1997, p. 58.(2) OJ L 140, 24.5.2001, p. 13.ANNEX I>TABLE>ANNEX II>TABLE>